. HARWOOD, Justice
(dissenting).
Not being in accord with the conclusions and opinion of the majority of my brethren, I perforce dissent therefrom for the following reasons.
The decisive point of this litigation is whether the deputy solicitor of the Bessemer Division of the Tenth Judicial Circuit is in truth and in fact a solicitor, despite the designation of deputy solicitor. If the answer is in the affirmative, then jurisdiction to hear and decide the impeachment charges filed against the incumbent *704deputy solicitor of the Tenth Judicial Circuit is properly to he exercised by this court. Section 174, Constitution of Alabama 1901. We note that Section 174, supra, uses the term “solicitor” while the corresponding section of the Constitution of 1875 used the term “Solicitors of the Circuit.”
Section 167 of the Constitution of Alabama 1901 provides:
“A solicitor for each judicial circuit or other territorial subdivision prescribed by the legislature, shall be elected by the qualified electors of those counties in such circuit or other territorial subdivision in which such solicitor prosecutes criminal cases, and such solicitor shall be learned in the law, and shall at the time of his election and during his continuance in office, reside in a county (in the circuit) in which he prosecutes criminal cases, or other territorial subdivision for which he is elected, and his term of office shall be for four years, and he shall receive no other compensation than a salary * * * ”
Pursuant to the authorization contained in the above section of the Constitution, the legislature in 1915 passed the general solicitor’s bill (see General Acts of Alabama, 1915, p. 817) which in parts pertinent to this review provides:
“In all circuits composed of only one county, and in which there are more than three judges, and in which the circuit court is held at the county site and at some other place in the county and the cases arising in a designated portion of the county are tried at a place other than the county site and the cases arising in the remaining portion of the county are tried at the county site, there shall also be elected by the qualified electors of that portion of the county wherein the cases arise that are tried at the place of holding the circuit court other than at the county site a deputy solicitor of such circuit who shall at the time of his election and during his term of office reside in the" territory from which he is elected, and who shall hold office for the same term as the solicitors whose elections are provided for in this section, and who shall, in the absence of the circuit solicitor, discharge the same duties and exercise the same authority within the territory from which he is elected, as if he were solicitor; and he shall receive a salary of twenty-four hundred dollars ($2,400.00) per annum, payable out of the State treasury as the salaries of solicitors are paid; and who shall be under the supervision of the circuit solicitor of such circuit; and who may, when not engaged in the discharge of his official duties in the territory from which he is elected, perform the duties and exercise the authority of deputy or assistant solicitor in the circuit court held at the county site." (Italics ours.)
This Act was amended several times, and eventually was codified as Section 252, Title 13, Code of Alabama 1940.
This Codal provision reads:
“At the general election held on the first Tuesday after the first Monday in November 1942 and every four years thereafter, there shall be elected by the qualified voters of the Bessemer division of Jefferson county, a deputy circuit solicitor of the tenth judicial circuit, who shall hold office for the term of four years, and until his successor is elected and qualified, who shall at the time of his election and during his term of office reside within the territory from which he is elected, and who shall in the absence of the circuit solicitor discharge the same duties and exercise the same authority within the territory from which he is elected as if he were solicitor. He may appoint one assistant deputy circuit solicitor, who shall serve at the pleasure of the said deputy solicitor, and who shall at the time of his appointment and during the term of his office be a resident of and reside in the territory from which said deputy circuit solicitor is elected. *705The said deputy circuit solicitor, shall have the power and is hereby given the authority to employ one officer who shall have during his term of office the same power and authority as a deputy sheriff, and who shall be appointed by such deputy circuit solicitor and shall hold office at the will and pleasure of such deputy circuit solicitor. Such officer shall be under the supervision, direction and control of said deputy circuit solicitor * * * ” (Italics ours.)
It is significant that the legislature, in codifying the original Act omitted the provisions of the original Act to the effect that the deputy solicitor for the Bessemer Division shall be under the supervision of the solicitor for the Tenth Judicial Circuit, and that when not engaged in discharging his duties in the Bessemer Division as the deputy solicitor, he might perform the duties of deputy or assistant solicitor in the circuit court held at the county site. (Birmingham.)
It is to be noted that the deputy solicitor of the Bessemer Division meets every requirement of Section 167 of the Constitution providing for the creation of the office of a solicitor for a territorial subdivision, in that he must be (1) learned in the law, (2) reside in the territorial subdivision for which he is elected, (3) be elected by the qualified voters of the territorial subdivision for a fixed term, and (4) receive no other compensation than a salary. His salary is payable “as the salaries of other state officers are paid.”
Further, and of considerable significance, the deputy solicitor by the terms of Section 252, supra, is empowered to appoint a deputy solicitor to serve at his pleasure, and also a deputy sheriff to serve at his pleasure. We assume that this latter serves as an investigator for the deputy solicitor more than as a deputy sheriff.
In determining whether the State Health Officer was a public officer (and it was held he was not) this court wrote in State v. Sanders, 187 Ala. 79, 65 So. 378:
“The nature of the duties, the particular method in which they are to be performed, the end to be obtained, the depository of the power conferred, and the whole surroundings must all be considered when the question as to whether a position is a public office or not is to be solved.”
Likewise, the designation of an official is not determinative of his status, but rather the powers and duties he exercises.
“The title of the position held is not controlling, but rather the duties performed.” Darcy v. Fraiman, 49 Misc.2d 319, 267 N.Y.S.2d 455. The duties defined by statute rather than the name of the position determines its status. Rohr v. Kenngott, 288 N.Y. 97, 41 N.E.2d 905.
A “deputy” is one who by appointment exercises an office in another’s right, having no interest therein, but doing all things in his principal’s name. He is but the principal’s shadow and “doth all things in the name of the officer himself, and nothing in his own name.” Wilkerson v. Dennison, 113 Tenn. 237, 80 S.W. 765.
This court has written in State ex rel. Jones v. Stearns, 200 Ala. 405, 76 So. 321:
“A deputy officer does not act officially for himself, but acts for his principal. While he may be personally liable, he is not officially so, unless by express law. To him and his principal applies, in all its vigor, the maxim, ‘Qui facit per alium facit per se.’ A deputy officially acts for his principal and not for himself. It is an old saying in law, that, a deputy is one who occupieth in the right of another, and for whom regularly his superior should answer. Erwin v. United States (D.C.) 37 F. 470, 2 L.R.A. 229.”
Ordinarily a deputy cannot appoint a deputy to himself. Blake v. Allen, 221 N.C. 445, 20 S.E.2d 552; Knuckles v. Board of Education, etc., 272 Ky. 431, 114 S.W.2d 511.
*706The deputy solicitor for the Bessemer Division of the Tenth Judicial Circuit is elected for a fixed term of four years. He is not appointed by the solicitor, nor can he be removed from the office to which he was elected by the solicitor of the Tenth Judicial Circuit. In this sense he is not a deputy but an independent officer discharging the same duties and exercising the same authority within his territory as if he were solicitor, in the absence of the solicitor. In the absence of the solicitor of the Tenth Judicial Circuit, the deputy solicitor for the Bessemer Division acts in his own capacity, and not as deputy to the solicitor.
Apparently under the statute, if the solicitor of the Tenth Judicial Circuit is present in the Bessemer Division with the intent of assuming the duties of solicitor in that territory, the deputy solicitor no longer performs the duties of solicitor in his ter- . ritory, though he is not and cannot be ousted by the solicitor from the office to which he has been elected by the electors of his territorial division. When the solicitor is officially absent, the deputy solicitor performs the full duties, in his own name, of solicitor. At no time does he act ■ in the name of the solicitor, or as the solicitor’s alter ego.
Under Section 252, Title 13, Code of Alabama 1940, the deputy solicitor' is himself empowered to appoint a deputy solicitor, and a deputy sheriff to serve at his pleasure. Such powers and prerequisites are repugnant to the ordinary concept of a deputy, but are strong indications that it was the intent of the legislature to clothe the deputy solicitor for the Bessemer Division with all of .the rights, powers, and duties of a solicitor.
Under the above principles which we consider applicable and decisive of the question raised in this review, we conclude that the deputy solicitor for the Bessemer Division of the Tenth Judicial Circuit is in truth and in fact a solicitor within the concept of “solicitor” in Section 174 of the Constitution, and' that the plea in abatement, asserting that the impeachment proceedings were improperly instituted in this court, should be denied.
GOODWYN, J., concurs with the dis- , senting opinion of HARWOOD, J.